SUPREME COURT OF THE STATE OF NEW YORK
       Appellate Division, Fourth Judicial Department

888
KA 14-02278
PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

JON T. MAGLIOCCO, ALSO KNOWN AS JON MAGLIOCCO,
ALSO KNOWN AS JON J. MAGLIOCCO, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (CAITLIN M. CONNELLY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C. Noonan,
J.), rendered July 3, 2014. The judgment convicted defendant, upon his
plea of guilty, of criminal sexual act in the third degree.

     It is hereby ORDERED that the judgment so appealed from is unanimously
affirmed.

     Memorandum: Defendant appeals from a judgment convicting him, upon
his Alford plea, of criminal sexual act in the third degree (Penal Law
' 130.40 [2]). Contrary to defendant=s contention, we conclude that he
knowingly, voluntarily, and intelligently waived his right to appeal,
and that valid waiver encompasses his challenge to the severity of the
sentence (see People v Lopez, 6 NY3d 248, 256; see generally People v
Lococo, 92 NY2d 825, 827; People v Hidalgo, 91 NY2d 733, 737).




Entered:   November 10, 2016                       Frances E. Cafarell
                                                   Clerk of the Court